Citation Nr: 0917308	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-15 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The appellant served on active duty from November 1977 to 
December 1981, from November 1982 to October 1985, and from 
October 1985 to August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in St. Louis, Missouri, which denied service connection for a 
bilateral hearing loss disability.


FINDING OF FACT

The appellant does not have a bilateral hearing loss 
disability for VA purposes. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As will be explained below, VA has not met all statutory and 
regulatory notice and duty to assist provisions as to the 
appellant's claim for service connection.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  
However, any deficiency in meeting the notice requirements 
did not result in prejudicial error.  This is discussed 
below.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
November 2004 letter from the VA to the appellant gave notice 
of Quartuccio elements two and three, and the first three 
elements set forth in Dingess.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; Dingess, at 490.  
However, it failed to provide notice of Dingess elements four 
and five, viz., evidence of degree of disability and evidence 
of the effective date of the disability.  See Dingess, supra.  
Thus, the duty to notify provisions were not fully satisfied 
by this letter.  See Quartuccio, supra.  A subsequent letter 
sent in March 2006 did apprise the appellant of the evidence 
needed to establish these two additional elements.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, as discussed below, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded a medical examination in May 2005 
to obtain an opinion as to whether the appellant has hearing 
loss that may be related to service.  The examiner reviewed 
the claims file and medical records, and conducted a physical 
examination, including an audiometric and speech recognition 
test.  The Board concludes that the VA satisfied its duty to 
provide a medical exam.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders, supra.

II. Service Connection

The appellant contends that he is entitled to service 
connection for bilateral hearing loss because he was exposed 
to acoustic trauma in service.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, service connection for organic diseases of 
the nervous system, such as sensorineural hearing loss, may 
additionally be established on a presumptive basis by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


The appellant states that as a Navy EOD Specialist during the 
first Gulf War, it was his duty to blow up unexploded 
ordnance.  He also dove and parachuted out of planes as part 
of his job for over twenty years while serving in the Navy.  
The appellant believes that all of these activities caused 
trauma to his ears, resulting in bilateral hearing loss.  

The Board is mindful of the appellant's statements regarding 
the etiology of his hearing loss.  The appellant can attest 
to factual matters of which he has first-hand knowledge; for 
example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 
469- 470 (1994).  However, the appellant, as a lay person, 
has not been shown to have the requisite medical knowledge or 
training to be capable of diagnosing any medical disorder or 
rendering an opinion as to the cause or etiology of any 
current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Therefore, he cannot provide a competent 
opinion regarding the cause of his hearing loss.

Under the laws administered by the VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  The Court has held 
that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 
3.385 establish when hearing loss is severe enough be service 
connected.  Hensley at 159

The Board has reviewed the appellant's service treatment 
records.  The records show that the appellant has experienced 
some consistent hearing loss since at least 1999.  A June 
1999 audiological examination shows puretone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
20
20
LEFT
20
10
10
20
35

A speech recognition test was not recorded.

This audiogram reflects some hearing loss in the appellant's 
left ear, which had a threshold of 35 decibels at the 4000 dB 
level, well above the normal hearing range of 0 to 20 
decibels.  

An audiological examination performed in December 2000 
detected hearing loss in both ears.  The right ear showed 
some hearing loss with puretone thresholds of 25 decibels at 
the 500, 3000, and 4000 dB levels.  The left ear showed some 
hearing loss with a threshold of 35 decibels at the 4000 dB 
level.

At the appellant's discharge examination, performed in June 
2004, he indicated in his Report of Medical History that he 
experienced some hearing loss.  The examining physician also 
noted in his summary of the medical history that the 
appellant had bilateral noise-induced hearing loss.  The 
audiological examination in this record shows puretone 
thresholds, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
20
30
LEFT
15
5
5
25
30

A speech recognition score was not recorded.

In this audiogram, hearing loss is shown in the appellant's 
right ear with a threshold of 30 decibels at the 4000 dB 
level.  See Hensley, supra.  His left ear hearing, with a 
threshold of 25 decibels at the 3000 dB level, and a 
threshold of 30 decibels at the 4000 dB level, is likewise 
above normal.  Id.  However, the appellant's hearing loss did 
not amount to a disability at this time under 38 C.F.R. 
§ 3.385, which requires higher auditory thresholds at the 
indicated frequencies than those reported in this and the 
earlier audiograms.  

In a VA examination performed in May 2005, the examiner 
concluded that the appellant's hearing loss was not 
disabling.  The audiometric examination in that record shows 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
20
10
10
15
20

The audiogram demonstrates hearing thresholds for both ears 
of 20 decibels or below at all the relevant frequencies for 
disability purposes.  Under the definition set forth in 
Hensley, the appellant's hearing in both ears is normal.  See 
Hensley, supra.  It follows that the audiogram does not 
reflect a disability under 38 C.F.R. § 3.385, which requires 
a puretone threshold of 40 decibels or greater in at least 
one of the indicated frequencies, or 26 decibels or greater 
in at least three of the indicated frequencies for hearing 
loss to qualify as a disability.  Although the examiner did 
diagnose moderate to mild high frequency noise-induced loss 
at 6000 and 8000 Hertz in both ears, hearing loss at these 
higher ranges falls outside VA's definition of a disability.  
See 38 C.F.R. § 3.385, supra.  

The appellant's speech recognition score in the May 2005 VA 
examination, using the Maryland CNC word list, was 96 percent 
for the right ear, and 94 percent for the left ear.  Under 
38 C.F.R. § 3.385, the speech recognition score must be below 
94 percent to qualify as a disability.  Because the 
appellant's speech recognition score for each ear is 94 
percent or higher, this test likewise does not reflect a 
current hearing loss disability.  

Taking into account all of the relevant evidence of record, 
the Board finds that the appellant's hearing loss does not 
amount to a disability as defined by VA.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  A 
disability need only be found at the time a claim is filed 
for the purpose of establishing service connection, even if 
subsequent examinations performed while the claim is still 
pending demonstrate that the claimant is no longer disabled.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The 
appellant's service treatment records do suggest some hearing 
loss in 1999 and 2000.  However, at separation and afterward, 
his hearing loss was not a disability for VA purposes.  

The Board further notes that in this case the appellant 
cannot benefit from the statutory presumption of service 
connection for hearing loss that manifests itself to a degree 
of 10 percent or more within one year after separation from 
service.  See 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  The May 
2005 VA examination, performed just short of a year after the 
appellant's discharge examination, shows that the appellant's 
hearing loss did not manifest to a compensable degree within 
the applicable time period.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for bilateral hearing loss must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


